Citation Nr: 0836708	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from April 1936 to November 
1937.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the appellant's claim of 
entitlement to special monthly compensation based on aid and 
attendance or by reason of being housebound.  The appellant 
disagreed with decision in April 2008.  He perfected a timely 
appeal in June 2008.  In October 2008, the veteran testified 
at a Central Office Board hearing before the undersigned 
Acting Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran is so helpless due to his service-connected 
amputation of the left arm, arthritis of the right shoulder, 
arthritis of the right elbow and arthritis of the right 
hand/wrist as to be permanently bedridden or in need of 
regular aid and attendance from another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for aid and attendance have been met. 38 U.S.C.A. 
§§ 1114, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.350, 3.352 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In light of the Board's decision below granting special 
monthly compensation based on aid and attendance, any further 
discussion of the VCAA is moot.

Criteria

Special monthly compensation is payable under 38 U.S.C.A. § 
1114(l) if, as the result of service-connected disability, 
the veteran is permanently bedridden or is so helpless as to 
be in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.350(b) (2007).

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
veteran is permanently bedridden or is so helpless as to be 
in need of regular aid and attendance as determined under 
criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 
C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person: (1) 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; (2) frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; (3) inability of the veteran 
to feed himself because of the loss of coordination of upper 
extremities or because of extreme weakness; (4) inability to 
attend to the wants of nature; or (5) physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the veteran from the hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance 
not that there is a constant need for aid and attendance.  38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in 
§ 3.352(a) must be present to grant special monthly 
compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the veteran has a single service-
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1114(s) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.350(i)(2) (2007).

Analysis

A review of the evidence shows the service connection is in 
effect for amputation of the left arm, arthritis of the right 
shoulder, arthritis of the right elbow, arthritis of the 
right hand/wrist and abdominal scars of shrapnel wound.  The 
veteran's combined disability rating is 90 percent.  He also 
has been granted a total disability rating based on 
individual unemployability (TDIU).  

On VA examination in May 2006 for aid and 
attendance/housebound status, the examiner noted the 
veteran's left arm was amputated above the elbow.  The 
examiner indicated the veteran could not open a bottle, 
button his clothes or bathe on his own.  His daughter 
provided him assistance.  

Opinions from private doctors dated in December 2006, July 
2007, January 2008, and in May 2008 show that the veteran's 
right hand arthritis made it difficult for him to lift 
things, to attend to himself, to button his clothes, or fix 
his meals.  In May 2008, one of the doctors indicated the 
veteran was weaker, needed assistance with eating, bathing, 
getting dressed, was completely disabled, and required 
assistance at home.  This doctor concluded, as he did 
previously in December 2006 and January 2008, that the 
veteran would be benefited greatly by aid and attendance.  

In July 2008, the veteran stated that his daughter had to 
quit her job to take care of him.

The Board finds that the preponderance of the evidence 
supports the veteran's claim of entitlement to special 
monthly compensation based on aid and attendance.  The 
medical evidence clearly demonstrates that, due to the 
veteran's service-connected amputation of the left arm, 
arthritis of the right shoulder, arthritis of the right elbow 
and arthritis of the right hand/wrist, he needs assistance 
with bathing, dressing, eating and taking medication.  The 
veteran and his daughter also testified credibly at his 
October 2008 Board hearing as to his helplessness and his 
overwhelming need for the aid and attendance of another 
person.  Thus, the Board finds that the veteran is so 
helpless due to his service-connected amputation of the left 
arm, arthritis of the right shoulder, arthritis of the right 
elbow and arthritis of the right hand/wrist as to be in need 
of the regular aid and attendance of another person (in this 
case, his daughter).  Given the foregoing, the veteran's 
claim for special monthly compensation based on aid and 
attendance is granted.

Given that special monthly compensation at the aid and 
attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater 
than special monthly compensation at the rate set forth at 
38 U.S.C.A. § 1114(s), the claim for special monthly 
compensation at the housebound rate is moot.  


ORDER

Entitlement to special monthly compensation based on aid and 
attendance is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


